Exhibit 10.3

 

PRIORITY CONFIRMATION JOINDER

 

Reference is made to the Intercreditor Agreement, dated as of May 1, 2015 (as
amended, supplemented, amended and restated or otherwise modified and in effect
from time to time, the “Intercreditor Agreement”) between JPMORGAN CHASE BANK,
N.A., as Priority Lien Agent for the Priority Lien Secured Parties (as defined
therein), and U.S. BANK NATIONAL ASSOCIATION, as Second Lien Collateral Trustee
for the Second Lien Secured Parties (as defined therein).

 

Capitalized terms used but not otherwise defined herein shall have the meaning
set forth in the Intercreditor Agreement.  This Priority Confirmation Joinder is
being executed and delivered pursuant to Section 4.04(c) of the Intercreditor
Agreement as a condition precedent to the debt for which the undersigned is
acting as representative being entitled to the rights and obligations of being
Initial Third Lien Obligations under the Intercreditor Agreement.

 

1.  Joinder.  The undersigned, U.S. BANK NATIONAL ASSOCIATION, a national
banking association, (the “New Representative”) as collateral trustee under that
certain Third Lien Collateral Trust Agreement (the “Third Lien Collateral Trust
Agreement”) dated as of September 10, 2015 among Halcón Resources Corporation,
the other Grantors from time to time party thereto, the trustee under that
certain Third Lien Indenture (as defined below), and the New Representative in
its capacity as Third Lien Collateral Trustee, hereby:

 

(a)           represents that the New Representative has been authorized to
become a party to the Intercreditor Agreement on behalf of the Initial Third
Lien Secured Parties under the Third Lien Indenture, dated as of September 10,
2015 (the “Third Lien Indenture”) and the Third Lien Collateral Trust Agreement,
as Third Lien Collateral Trustee under the Intercreditor Agreement for all
purposes thereof on the terms set forth therein, and to be bound by the terms of
the Intercreditor Agreement as fully as if the undersigned had executed and
delivered the Intercreditor Agreement as of the date thereof; and

 

(b)           agrees that its address for receiving notices pursuant to the
Intercreditor Agreement shall be as follows:

 

5555 San Felipe, Suite 1150

Houston, Texas 77057

Fax: (713) 235-9213

Attention: Steven Finklea;

 

2.             Priority Confirmation.

 

The undersigned New Representative, on behalf of itself and each holder of
Obligations in respect of the Series of Third Lien Debt for which the
undersigned is acting as Third Lien Collateral Trustee hereby agrees, for the
benefit of all Secured Parties and each future Secured Debt Representative, and
as a condition to being treated as Secured Debt under the Intercreditor
Agreement, that:

 

(a)           all Third Lien Obligations will be and are secured equally and
ratably by all Third Liens at any time granted by Halcón or any other Grantor to
secure any Obligations in respect of such Series of Third Lien Debt, whether or
not upon property otherwise constituting Collateral for such Series of Third
Lien Debt, and that all such Third Liens will be enforceable by the Third Lien
Collateral Trustee with respect to such Series of Third Lien Debt for the
benefit of all Third Lien Secured Parties equally and ratably; and

 

1

--------------------------------------------------------------------------------


 

(b)           the New Representative and each holder of Obligations in respect
of the Series of Third Lien Debt for which the undersigned is acting as Third
Lien Collateral Trustee are bound by the provisions of the Intercreditor
Agreement, including the provisions relating to the ranking of Priority Liens,
Second Liens and Third Liens and the order of application of proceeds from
enforcement of Priority Liens, Second Liens and Third Liens.

 

3.             Full Force and Effect of Intercreditor Agreement.  Except as
expressly supplemented hereby, the Intercreditor Agreement shall remain in full
force and effect.

 

4.             Governing Law and Miscellaneous Provisions.  The provisions of
Article IX of the Intercreditor Agreement will apply with like effect to this
Priority Confirmation Joinder.

 

5.             Expenses.  Halcón agree to reimburse each Secured Debt
Representative for its reasonable out of pocket expenses in connection with this
Priority Confirmation Joinder, including the reasonable fees, other charges and
disbursements of counsel.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Priority Confirmation
Joinder to be executed by their respective officers or representatives as of
September 10, 2015.

 

 

U.S. BANK NATIONAL ASSOCIATION
as New Representative and Third Lien Collateral Agent

 

 

 

 

 

By:

/s/ Steven A. Finklea

 

Name:

Steven A. Finklea

 

Title:

Vice President

 

 

The Priority Lien Agent hereby acknowledges receipt of this Priority
Confirmation Joinder:

 

 

JPMORGAN CHASE BANK, N.A.

 

as Priority Lien Agent

 

 

 

 

 

By:

/s/ Ronald Dierker

 

Name:

Ronald Dierker

 

Title:

Authorized Officer

 

 

The Second Lien Collateral Trustee hereby acknowledges receipt of this Priority
Confirmation Joinder:

 

 

U.S. BANK NATIONAL ASSOCIATION

 

as Second Lien Collateral Trustee

 

 

 

 

 

By:

/s/ Steven A. Finklea

 

Name:

Steven A. Finklea

 

Title:

Vice President

 

Signature Page to the

Priority Confirmation Joinder

 

--------------------------------------------------------------------------------


 

 

Acknowledged and Agreed to by:

 

 

 

HALCÓN RESOURCES CORPORATION, as Borrower

 

 

 

 

 

By:

/s/ Mark J. Mize

 

Name:

Mark J. Mize

 

Title:

Executive Vice President, Chief Financial

 

 

Officer and Treasurer

 

Signature Page to the

Priority Confirmation Joinder

 

--------------------------------------------------------------------------------